DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 52-71 are pending in this office action, of which claims 52 and 62 are independent claims.

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52,59-62 and 69-71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,7-9, 11 and 17-19 of U.S. Patent No. US 11,074,290B2. Although the claims at issue are not identical, they are not patentably distinct from each other.

Instant Application # 17/356,040
US Patent No.  US 11,074,290 B2

52. (New) A method comprising: 


receiving a list of given names corresponding to a plurality of copies of a media asset; 
identifying, for each copy of the plurality of copies, a respective content source of each respective copy; 
retrieving a respective criterion from each respective content source; 





generating a reduced list of given names, wherein each respective given name of the reduced list of given names comprises a respective different string of characters; 





              for each given name of the reduced list of given names: identifying a plurality of copies associated with the given name; 
generating a copy score for each of the respective identified plurality of copies based on a respective criterion from each respective content source; and 
assigning a highest score of the generated copy scores to the respective given name; 
selecting a given name corresponding to a highest assigned score of the generated copy scores; and 


modifying each respective given name of each respective copy of the plurality of copies that does not match the given name corresponding to a highest assigned score of the generated copy scores.  

59. (New) The method of claim 52, wherein generating the copy score comprises: retrieving, from storage, a baseline criterion associated with the respective criterion; retrieving metadata corresponding to the copy; generating a copy score based on the metadata, the baseline criterion, and the respective criterion.  





60. (New) The method of claim 52, wherein assigning the highest score of the generated copy scores to the given name comprises: determining which of the generated copy scores comprises a highest value; and associating the highest value with the given name.  
61. (New) The method of claim 52, wherein selecting the given name comprises: generating a plurality of selectable options corresponding to each given name; receiving a selection of one of the plurality of selectable options; and identifying a given name corresponding to the selection.


1. A method for modifying spelling of a list of names based on a score associated with a first name, comprising: 
receiving a media asset; 
determining a first source of data corresponding to the media asset; 
receiving, from the first source of data, a list of names, each name in the list of names being associated with a respective copy of the media asset, wherein the list of names comprises differently spelled names associated with different copies of the media asset; 
generating a reduced list of names associated with the media asset by retaining one name of each identically spelled name in the list of names, wherein the reduced list of names comprises at least two names associated with the media asset, and wherein the reduced list of names is smaller than the received list of names; 
retrieving a criterion from storage; 
for each given name in the reduced list of names: identifying a plurality of copies of the media asset associated with the given name; 
generating a copy score for each of the identified plurality of copies of the media asset based on the criterion; and 
assigning a score to the given name based on the generated copy scores; 
selecting a first name from the reduced list of names associated with the media asset based on the score assigned to the first name; and 
modifying spelling of a second name in the list of names associated with the media asset based on the first name.


7. The method of claim 1, wherein generating the copy score for each of the identified plurality of copies of the media asset based on the criterion, comprises: retrieving a baseline criterion from the storage associated with the criterion; and for each given copy from the identified plurality of copies of the media asset: retrieving metadata associated with the given copy; and generating the copy score based on the metadata, the baseline criterion, and the criterion.
8. The method of claim 1, wherein assigning the score to the given name based on the generated copy scores, comprises: selecting a subset of scores based on the generated copy scores; and assigning the score to the given name based on the subset of scores.
9. The method of claim 1, wherein selecting the first name from the reduced list of names associated with the media asset based on the score assigned to the name, comprises: selecting a third name from the reduced list of names associated with the media asset based on the score assigned to the name; generating for display a first selectable option for a user, wherein selecting the first selectable option selects the first name; generating for display a second selectable option for the user, wherein selecting the second selectable option selects the third name; and receiving indication that the user selected the first selectable option.



Claims 52,59-62 and 69-71 are non-provisionally rejected on the ground of non-statutory obviousness-type double patenting for the reasons set forth both below in the claims and above in the previous double patenting rejections.  The claims of the ‘290 patent anticipate the claims of the Instant Application with minor phrase changes.  Therefore, the claims in the Instant Application are obvious in view of the claims of the ‘290 Patent.  This is a nonprovisional obviousness-type double patenting rejection.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the '040 claims with the minor differences of the claimed limitations of '290 patent to provide a system that would achieve the same function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 52, 53, 60, 63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitations “each respective copy”, “each respective content source”, “each respective given name”, “a respective different string of characters”, “a respective content source”, “a respective criterion” have used throughout all claims and unclear. Therefore, leaves the reader in doubt as to the exact meaning of these claimed limitations.
The limitation “assigning a highest score of the generated copy scores” is unclear as to how the highest score is assigned. 
 The limitation in claims 53 and 63 “identifying the respective content source each respective copy comprises”, the sentence is unclear. Therefore, leaves the reader in doubt as to the exact meaning of these claimed limitations.






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARGIS SULTANA whose telephone number is (571)272-6350. The examiner can normally be reached Monday to Thursday 8:30am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571 272 0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



9/24/2022

/NARGIS SULTANA/Examiner, Art Unit 2164